Citation Nr: 1741610	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  15-05 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Whether the rating reduction for the residuals of a fractured right navicular bone with osteoarthritis (right wrist disability) from 30 percent to 10 percent, effective from September 1, 2013, was proper, to include whether an increased rating is warranted.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from March 1961 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue regarding a higher rating for a right wrist disability is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

The evidence does not show by a preponderance of the evidence that the Veteran's right wrist disability has improved under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction of his right wrist disability rating from 30 percent to 10 percent was not proper.  The rating is restored.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5214, 5215 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, through his representative, contends that the reduction of his rating from 30 to 10 percent for his service-connected right wrist disability was improper and that the 30 percent rating should be restored.  
In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1994); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000). 

VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992). 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344 (a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.

In this case, the 30 percent rating for ankylosis of the right wrist was in effect for less than five years at the time of the October 2013 reduction.  The initial grant of a 30 percent rating was effective January 30, 2009 and the effective date of the reduction is September 1, 2013.  Accordingly, the provisions of 38 C.F.R. § 3.344 (a) do not apply to this rating. 

Under the provisions of 38 C.F.R. § 3.344 (c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344 (c). 

At the time of the reduction, the Veteran was rated under Diagnostic Code 5215 for limitation of motion.  Under Diagnostic Code 5215, the maximum rating allowed for disability resulting from limitation of motion of the wrist is 10 percent.  Diagnostic Code 5214, however, is used in rating ankylosis, i.e., fixation of the wrist.  Under this Code a 30 percent disability evaluation is assigned for the major wrist when there is favorable ankylosis in 20 to 30 degrees dorsiflexion.  38 C.F.R. § 4.71a.

In determining whether the reduction was warranted, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  However, such after-the-fact evidence may not be used to justify an improper reduction. 

Here, the Veteran contends that the reduction of the right wrist disability rating was improper, and that the 30 percent rating should be restored.  Specifically, he asserts that the right wrist disability had not improved at the time of the reduction.  The RO based its reduction on the basis that the Veteran had movement of the wrist, which eliminated ankylosis.  Although an August 2013 VA examination report (the report for which the RO based the reduction) did note motion involving the wrist, it is not clear from the record as to the amount, if any, of improved function, in other words, if there is actual improvement in a disability.  

In considering the evidence of record, both lay and medical, the Board finds that the Veteran's disability rating should not have been reduced, as the evidence did not reflect a sustained, actual change in disability or establish improvement under the ordinary conditions of life and work.  The Board also emphasizes that the spirit and principle behind 38 C.F.R. § 3.344 is to ensure there is actual improvement in a disability before reduction.  Indeed, in this case, it is clear that there was no actual improvement under the ordinary conditions of life and work in the Veteran's disability; the VA treatment records dated beyond September 2013 show continuing symptomatology and treatment for his service-connected right wrist disability.  See Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014) ("[I]t is well established in the Court's case law that VA cannot reduce a veteran's disability evaluation without first finding, inter alia, that the veteran's service-connected disability has improved to the point that he or she is now better able to function under the ordinary conditions of life and work.")

Therefore, the Board finds that restoration of the 30 percent rating for his service-connected right wrist disability, effective September 1, 2013, is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

A 30 percent rating for the right wrist disability is restored, effective September 1, 2013.



REMAND

In September 2016, the RO received additional evidence from the Veteran.  This evidence includes a medical report that pertains to the Veteran's claim, specifically, results of private examination.  In light of the Veteran's contentions of increased symptomatology and a review of the medical evidence of record, the Board finds that a contemporaneous examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the severity of his right wrist disability. All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail. If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed. The examiner should specifically comment on whether the right wrist is ankylosed, or if the wrist's functionality, equates to ankylosis.  

2. Readjudicate the claim on appeal, with consideration of the additional evidence submitted to the Board.  If the benefit on appeal cannot be granted, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


